         Case 1:21-cr-00188-RDM Document 47 Filed 09/13/21 Page 1 of 14




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA )
                         )
             v.          )                          Case No. 21-CR-00188-RDM
                         )
PAUL ALLARD HODGKINS     )
                         )
            Defendant.   )

   DEFENDANT'S OPPOSED MOTION TO EXTEND SELF-SURRENDER DATE

     The Defendant PAUL ALLARD HODGKINS by and through the undersigned counsel

hereby respectfully moves the Court for an extension of his surrender date of September 20,

2021. The extension request is based on the Defense's assurance that Mr. Hodgkins' will file

by September 27, 2021 a motion under 28 U.S.C. § 2255, Motion to Vacate, Set Aside, or

Correct a Sentence By a Person in Federal Custody. If this instant motion is granted, Mr.

Hodgkins requests a surrender date not earlier than January 20, 2022, absent a final judgment

on his 28 U.S.C. § 2255 motion prior to that date. This request further outlines the

COVID-19 difficulties in even being able to meet with Mr. Hodgkins if he is imprisoned.

The below contains an argument with exceptional reasons for granting the extension of the

self-surrender date.

                               BACKGROUND AND FACTS

   1. Mr. Hodgkins pled guilty on June 2, 2021 to felony charge 18 U.S.C. § 1512 (c)(2),

Obstruction of an Official Proceeding, Dkt. 22; and he was sentenced on July 19, 2021, Dkt.

37 entered on July 23, 2021.

   2. On August 30, 2021, Dkt. 40, the Defense submitted a motion to extend time to file a

Notice of Appeal. On September 3, 2021 this Court graciously granted Mr. Hodgins an
         Case 1:21-cr-00188-RDM Document 47 Filed 09/13/21 Page 2 of 14




extension of time to file a direct appeal based on excusable neglect during the period of July

23, 2021 to August 6, 2021. See Dkt. 46.

   3. Over the short course of time for Mr. Hodgkins to confer with the undersigned and

make a final decision on whether to file a direct appeal, he considered the D.C. Circuit’s

likelihood of remanding the appeal when the trial record does not conclusively show

ineffective assistance of counsel. United States v. Rashad, 331 F.3d 908, 909-10 (D.C. Cir.

2003) ((quoting United States v. Fennell, 53 F.3d 1296, 1303-04 (D.C. Cir. 1995)). With 1-2

inferences too many regarding the record, and an understanding that he was foregoing certain

direct challenges, and while 28 U.S.C § 2255 imposes very strict standards to prevail, Mr.

Hodgkins' overriding concern involved eliminating as much delay as possible and receiving a

decision.

   4. To achieve Mr. Hodgkins' goal of receiving a decision in the most expeditious route,

and despite challenges imposed under 28 U.S.C. § 2255, Mr. Hodgkins will proceed under

28 U.S.C. § 2255. There is no gamesmanship or delaying tactic involved with the decision.

§ 2255 has demanding requirements and limitations for claims under ineffective assistance of

counsel but offers Mr. Hodgkins the route with the least delay.

   5. On September 7, 2021 before the time for filing the notice of appeal had run, the

Defense notified the AUSA of the upcoming § 2255 motion; and requested that the

Government not oppose Mr. Hodgkins motion to extend his self-surrender date so that he

may assist with and participate in the proceedings from outside prison and delays.

   6. In opposing the former motion in Dkt. 40 to extend time to allow a direct appeal, the

AUSA wrote in Dkt. 44, "the defendant can bring such claims directly, more quickly, and in




                                               2
           Case 1:21-cr-00188-RDM Document 47 Filed 09/13/21 Page 3 of 14




a timely fashion, via a motion under 28 U.S.C. § 2255, and his ability to do so is not waived

by the plea agreement." The AUSA also raised concerns in Dkt. 44 about the evidence,

affidavits, and hearings she foresaw as necessary for a claim of ineffective assistance of

counsel.

   7. On September 7, 2021, given the request for this instant motion to allow Mr. Hodgkins'

participation and ability to bring claims of ineffective assistance of counsel under § 2255, the

Government opposed the extension of the self-surrender date fully aware of the undersigned

counsel's newness to the case and despite its previous concerns about delays and evidence.

   8. The Government wrote that its opposition to postpone Mr. Hodgkins report date to

execute the sentence was based on its assessment that Mr. Hodgkins "cannot show that his

appeal raises a substantial question of law or fact that will likely result in a reduced sentence"

and:

      A decision as to whether to release a defendant pending appeal is governed by 18
      U.S.C. § 3143(b). Section 3143(b) mandates that courts detain defendants, like Mr.
      Hodgkins, who have been found guilty and sentenced to a term of imprisonment,
      while their appeals are pending unless a defendant shows (1) by clear and convincing
      evidence that he is not a flight risk or a danger, (2) that the appeal is not for the
      purpose of delay, and (3) that it raises a substantial question of law or fact that will
      likely result in reversal, an order of a new trial, a sentence that does not include a
      term of imprisonment, or a reduced sentence to a term of imprisonment that is less
      than the total time already served plus the expected duration of the appeal process.
September 7, 2021 Email


   9. The instant motion as previously described to the Government is to extend the self-

surrender date to allow interactive development of the § 2255 motion and its proceedings;

and is not asking to release Mr. Hodgkins from prison pending appeal.




                                                3
         Case 1:21-cr-00188-RDM Document 47 Filed 09/13/21 Page 4 of 14




   10. Mr. Hodgkins "was arrested on February 16, 2021 and released on a Personal

Recognizance bond with location monitoring and curfew that same date. He has remained in

that status." (Dkt. 30). Since the date of his arrest, Mr. HODGKINS has worked and lived in

Tampa with location monitoring, reporting requirements, and a curfew. The probation office

for the Middle District of Florida who supervises Mr. Hodgkins reported Mr. Hodgkins'

compliance while on release (Dkt. 32 from the AUSA). Mr. Hodgkins "remains under

courtesy supervision with the Middle District of Florida, Pretrial Services" (Dkt. 33 from the

US Probation Office) and has no passport.

   11. Mr. Hodgkins was never assessed as a flight risk or threat to the community.

   12. At sentencing, the Court ordered that Mr. Hodgkins' custody remain in effect (Dkt. 36

Sentencing Transcript, p.83: 20-22) until self-surrender by direction of the Bureau of Prisons.

   13. § 2255 requires custody. "A person is generally considered 'in custody' if he is being

held in a prison or jail, or if he is released on conditions of probation or parole, see, e.g.,

Jones v. Cunningham, 371 U.S. 236, 240 (1963) . . . or subject to other non-confinement

restraints on liberty, such [as] the inability to 'come and go as she or he pleases'. . . ."

Soloman v. Biden, Civil Action No. 21-1159 (UNA), at *2 (D.D.C. May 3, 2021). Mr.

Hodgkins is in custody for purposes of filing his 28 U.S.C. § 2255 motion although not in

prison. Mr. Hodgkins must wear GPS monitoring, may not travel outside the middle district

of Florida, has a curfew, and must report his status regularly.

    13. The Defendant was not able to engage counsel for representation until August 18,

2021. While a great deal of time was spent on due diligence, there are the 5 months of prior




                                                  4
         Case 1:21-cr-00188-RDM Document 47 Filed 09/13/21 Page 5 of 14




proceedings and actions where undersigned counsel was not involved or present when they

occurred.

   14. The undersigned intended to have the § 2255 motion prepared to file this upcoming

week. That goal was impeded when Mr. Hodgkins, fully vaccinated just this past April,

became ill on or about August 30, 2021 and tested positive for Covid-19. To compound

matters, the undersigned had to go into full quarantine after lengthy exposure to a vaccinated

person who discovered shortly thereafter that they had Covid-19. Required attorney-client

meetings to go over the case's record documents, who may provide affidavits, other evidence

that needs to be considered, and to verify what Mr. Hodgkins had in his possession or was

never given by his former attorney during the case proceedings, became impossible. For

alternate communications: Mr. Hodgkins has no scanner or printer, and 12-font printed

documents are generally illegible in a Zoom video.

   15. After testing negative toward the end of last week, Mr. Hodgkins has been fully

engaged and will be all this week with final preparations to report to prison.

   16. On September 18 - 19, 2021, Mr. Hodgkins must implement decisions regarding care

for his cats, vehicle storage and insurance, phone, internet, and residence lease. These are not

single day reversible decisions if he must report on September 20, 2021 and is then

subsequently released under 18 U.S.C. § 3143(b).



                                        ARGUMENT

   The following discusses the Government opposition first, where insistence that U.S.C. §

3143(b) applies, and then moves to the Court's ability to grant the extension without use of




                                               5
          Case 1:21-cr-00188-RDM Document 47 Filed 09/13/21 Page 6 of 14




any "release" process based on appeal when this motion requests the Court to extend the self-

report date. Whether under an exceptional circumstance according to § 3145 or good cause

for a motion to extend time, Mr. Hodgkins meets criteria to remain in his current custody

status. Granting this motion allows the § 2255 motion to proceed without the added delays

that his imprisonment will cause under COVID-19 restrictions.

 I. The Court Can Grant a Motion to Extend the Self-Surrender Date Without Use of

18 U.S.C. § 3143(b). Since the Government opposes the motion to extend the surrender time

and used a statute designed for release when incarcerated, that matter is addressed first. The

facts listed above are incorporated here.

     A. The case record shows that Mr. Hodgkins is not a flight risk and does not pose a

danger to the community. Items 10 - 12 above show that he was assessed to not require

prison detention during his criminal proceedings and after judgment as he awaited the

detention report under self-surrender. Nothing has changed in this regard. Mr. Hodgkins

seeks to assist the undersigned with developing his 2255 motion given that the undersigned is

so new to the case.

     B. Mr. Hodgkins is subject to a detention order to report to prison on September

20, 2021. 18 U.S. Code § 3145(c) - Review and appeal of a release or detention order - states

that "A person subject to detention pursuant to section 3143(a)(2) or (b)(2), and who meets

the conditions of release set forth in section 3143(a)(1) or (b)(1), may be ordered released,

under appropriate conditions, by the judicial officer, if it is clearly shown that there are

exceptional reasons why such person’s detention would not be appropriate." (Emphasis

added).




                                                 6
         Case 1:21-cr-00188-RDM Document 47 Filed 09/13/21 Page 7 of 14




       (1) Although Mr. Hodgkins is not yet imprisoned, if operating under 18 U.S. Code,

then § 3145 can be applied. The next step requires turning to 18 U.S. Code § 3143, Release

or Detention Pending Sentence or Appeal. Under 18 U.S. Code § 3143 (a)(1) Release or

Detention Pending Sentence:

     . . . the judicial officer shall order that a person who has been found guilty of an
     offense and who is awaiting imposition or execution of sentence . . . be detained,
     unless the judicial officer finds by clear and convincing evidence that the person is
     not likely to flee or pose a danger to the safety of any other person or the community
     if released under section 3142(b) or (c). If the judicial officer makes such a finding,
     such judicial officer shall order the release of the person in accordance with section
     3142(b) or (c). (Emphasis added).
18 U.S. Code § 3143(a)(1)

       (2) 18 U.S. Code § 3142(b) or (c) address the type of custody Mr. Hodgkins is

currently under, such as personal bond, GPS monitoring, curfew, and reporting.

       (3) Given the above, the Court does not have to reach Section 18 U.S. Code §

3143(b). The clear and convincing evidence exists that he is no danger, and he is already

under § 3142(b) or (c).

     C. For exceptional circumstance(s), the attorney-client relationship and attorney's

exposure to the case is less than 30 days and COVID impacted time. Incorporating facts

14 -15 supra, during this period, there was a two-week period when quarantines and Mr.

Hodgkins' COVID-19 illness prevented progress.

       (1) Mr. Hodgkins will proceed with §2255 to move the decision along without delay.

There are 5 months of case activity where undersigned counsel was not involved or present.

"Catch-up" with Mr. Hodgkins incarcerated is not likely under COVID-19 prison constraints.




                                               7
          Case 1:21-cr-00188-RDM Document 47 Filed 09/13/21 Page 8 of 14




                 (i) The §2255 motion is usually a one-shot endeavor and needs to be carefully

prepared. While the Court may allow amendments, the submission needs to be complete and

in accordance with standards for the claims. All available claims must be brought.

                 (ii) The submission of the § 2255 motion is assured by the undersigned,

absent natural disaster, a war, or other catastrophe, for a date well in advance of when a

direct appeal case and briefing filing would have been required.

                 (iii) Mr. Hodgkins' availability outside a prison setting will ensure the motion

can be filed and actions can proceed without delay.

                 (iv) If Mr. Hodgkins reports on September 20, 2021, he will likely be mostly

incommunicado for days if not the first week.

                 (v) Mr. Hodgkins does not require release from prison and the court can

extend the self-surrender report date. Failure of the § 2255 motion will require Mr. Hodgkins

to report to prison. Nothing regarding his sentence is reduced by a grant of this motion.

      D. COVID-19 prison policies present an exceptional circumstance. Currently,

several federal prisons in Florida are closed or have been closed to visitors of any kind. For

the prison Mr. Hodgkins has been ordered to self-surrender to on September 20, 2021,1 there

are over 1000 prisoners, with a majority awaiting or amidst trial. According to the attachment

for the prison, under COVID-19 policy, there are only six (6) attorney visit rooms. The

attorney visiting hours are Monday through Friday, 7:00 a.m. until 2:0 p.m. Doing the math,




1The prison identification is redacted since Mr. Hodgkins has not been announced in the system as going
there and is not checked in. Although the Court recommended a specific FCI, the BOP did not follow that for
their own reasons that are not transparent.




                                                      8
         Case 1:21-cr-00188-RDM Document 47 Filed 09/13/21 Page 9 of 14




5 days a week times 6 visiting rooms times 7 hours daily means that there are 210 possible

attorney visits weekly if the hours are not further restricted.

       (1) Given the type of population at the facility where Mr. Hodgkins is scheduled to

report, it is likely that more than 300 attorney visits may be requested weekly. The

undersigned may be able to have only one in-person visit once every two weeks, if not every

three weeks.

       (2) There is no video teleconference for any hearings or unmonitored attorney remote

discussion. The frequency of unmonitored phone calls is unknown and requires advanced

scheduling.

       (3) The designated facility is at best a 4 hour drive each way for the undersigned

attorney. During normal traffic hours the trip is more likely to be 9 - 10 hours round trip for

what may be a one-hour visit. During the usual Florida monsoons and storm season that

continues through October, the travel time can be 6 hours one way.

       (4) An early morning visit will require an overnight stay, adding expenses for a client

who already lost his savings and owes restitution. Despite pro bono representation, the costs

of trying to proceed with the § 2255 motion involving travel will all have to be advanced by

the undersigned, since they are prohibitive to Mr. Hodgkins at this time, with future

repayment falling second to restitution.

     E. Denial of this motion will result in delays due to the exceptional circumstance

of COVID-19 when combined with travel time. There is no guarantee any in-person

meetings can occur if Mr. Hodgkins' report date is not extended. Any meetings will incur a

delay due to limited scheduling. I




                                                 9
         Case 1:21-cr-00188-RDM Document 47 Filed 09/13/21 Page 10 of 14




      F. Delays due to Mr. Hodgkins' incarceration will be further exacerbated by the

exceptional circumstance of the former attorney's overseas military duties. Mr.

Hodgkins' former attorney is in a time zone 7 hours ahead of current eastern daylight time.

Any delays due to his not timely responding will add to any delays caused by Mr. Hodgkins

imprisonment with Covid visit restrictions where documents and paperwork will be a

component.

  Conclusion for exceptional circumstances: Mr. Hodgkins imprisonment can only cause

unneeded delay, which both the AUSA and Mr. Hodgkins stated they do not want. If Mr.

Hodgkins' § 2255 motion is dismissed, or he otherwise fails, then he goes to prison, and the

sentence is executed. It is in the interest of justice that he be able to assist in all facets of the §

2255 motion and proceedings without added delays given the above circumstances. Any

delay caused is to his detriment as it extends the time for Mr. Hodgkins to reclaim the right to

vote in Florida and to obtain a job with health benefits that is not temporary in nature, among

several other issues.



  II. The Court Can Grant the Motion for Good Cause

   The facts listed above are incorporated here.

      A. The Rules for § 2255 Allow Mixed Use of the Rules of Criminal and Civil

Procedure.

        As with any motion, under the federal rules and local District Court Rules, "good

cause" supports extensions of time. Further, “District courts have 'discretionary authority . . .

to set a self-surrender date for a defendant.' See United States v. Cruz, No. 2:10-cr-115, 2011




                                                  10
        Case 1:21-cr-00188-RDM Document 47 Filed 09/13/21 Page 11 of 14




WL 4048965, at *1 (M.D. Fla. Sept. 13, 2011).” United States v. Darr, No. 2:18-CR-178, at

*1 (S.D. Ohio June 5, 2019). “Defendants seeking an extension of their self-surrender date

must generally show 'good cause' for the request. See United States v. George, No. ED-cr-12-

065, 2015 WL 13450241, at *3 (C.D. Cal. Nov. 30, 2015).” United States v. Darr, No. 2:18-

CR-178, at *1 (S.D. Ohio June 5, 2019).

       B. Mr. Hodgkins has "good cause" that supports the motion to extend his

surrender date. Here, the "good cause" is closely aligned with the exceptional circumstances

discussed in Section I above. He wants to avoid delay. The undersigned attorney is new to

the case and needs his input to properly complete the § 2255 motion. Given an assessment of

the evidence not in the record, Mr. Hodgkins will most likely be required to submit his own

statements but can only receive what is said and decided at proceedings by a third party. The

restrictions imposed on attorney visits due to COVID-19, combined with the round-trip

distance, will add delays and expenses that will not be added if Mr. Hodgkins is allowed to

remain in his current custody status,

 Conclusion for Good Cause: There is good cause for the court to grant Mr. Hodgkins an

extension of his self-surrender date of September 20, 2021 to January 20, 2022. The delays

and expenses that will be caused by imprisonment will make § 2255 motion filing and

proceedings much more difficult.

                                        CONCLUSION

       Whether proceeding under the statute using exceptional circumstances or the standard

of good cause for a motion to extend time, Mr. Hodgkins meets both criteria. Mr. Hodgkins

is not imprisoned where he requests relief. He is asking for good cause relief.




                                              11
       Case 1:21-cr-00188-RDM Document 47 Filed 09/13/21 Page 12 of 14




    WHEREFORE, PAUL ALLARD HODGKINS requests that the Court grant the

    motion and enter the attached, proposed order.



September 13, 2021                         Respectfully submitted,
                                           /s/ Carolyn A. Stewart

                                           Carolyn A. Stewart, FL Bar No. 1205715
                                           Defense Attorney
                                           Stewart Country Law PA
                                           1204 Swilley Rd.
                                           Plant City, FL 33567
                                           Tel: (813) 659-5178
                                           Email: Carolstewart_esq@protonmail.com




                                           12
        Case 1:21-cr-00188-RDM Document 47 Filed 09/13/21 Page 13 of 14




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                     :
                                             :
                 v.                          :       Case No. 21-CR-00188-RDM
                                             :
  PAUL ALLARD HODGKINS                       :
                                             :
                      Defendant.             :


                                            ORDER

       This matter having come before the Court upon the Defense's opposed Motion to

Extend of the self-surrender date, for good cause shown, it is hereby

       ORDERED that the motion is granted and it is further

       ORDERED that Defendant Hodgkins' self-surrender date will be no earlier than

than January 20, 2022 unless otherwise ordered..




       SO ORDERED this _____ day of __________, 2021.




                                             ________________________________
                                             HONORABLE Randolph D. Moss
                                             United States District Judge
       Case 1:21-cr-00188-RDM Document 47 Filed 09/13/21 Page 14 of 14



                               CERTIFICATE OF SERVICE
       On this 13th day of September 2021, a copy of the foregoing was served upon all

parties as forwarded through the Electronic Case Filing (ECF) System.

                                                   /s/ Carolyn A. Stewart
                                                   Carolyn A. Stewart
                                                   Attorney




                                             2
